Exhibit 10.3

 

PACIRA PHARMACEUTICALS, INC.

 

Nonstatutory Stock Option Agreement
Granted Under Amended and Restated 2011 Stock Incentive Plan

 

1.                                      Grant of Option.

 

This agreement evidences the grant by Pacira Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on                  (the “Grant Date”) to
                  , (the “Participant”), of an option to purchase, in whole or
in part, on the terms provided herein and in the Company’s Amended and Restated
2011 Stock Incentive Plan (the “Plan”), a total of                  shares (the
“Shares”) of common stock, $0.001 par value per share, of the Company (“Common
Stock”) at $             per Share.  Unless earlier terminated, this option
shall expire at 5:00 p.m., Pacific time, on                      (the “Final
Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.                                      Vesting Schedule.

 

The option shares vest as follows: 25% of the option shares vest upon the
Participant’s completion of one (1) year of continuous service measured from
                 (the “Vesting Commencement Date”) and 6.25% of the option
shares vest upon the Participant’s completion of each three-month period of
continuous service thereafter.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.                                      Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be in writing, signed by the Participant, and received by the
Company at its principal office, accompanied by this agreement, and payment in
full in the manner provided in the Plan.  The Participant may purchase less than
the number of Shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for the lesser of (i) fifty (50) whole
shares or (ii) the amount of unexercised option shares remaining under this
option.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the Grant Date, an employee,

 

--------------------------------------------------------------------------------


 

officer or director of, or consultant or advisor to, the Company or any other
entity the employees, officers, directors, consultants, or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d) and (e) below, the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (e) below, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

 

(e)                                  Termination for Cause.  If, prior to the
Final Exercise Date, the Participant’s employment or other relationship with the
Company is terminated by the Company for Cause (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other relationship by the Company for Cause, and the
effective date of such employment or other termination is subsequent to the date
of the delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of
(i) such time as it is determined or otherwise agreed that the Participant’s
employment or other relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination of employment or
other relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate upon the effective date of such
termination of employment or other relationship).  If the Participant is party
to an employment, consulting or severance agreement with the Company that
contains a definition of “cause” for termination of employment or other
relationship, “Cause” shall have the meaning ascribed to such term in such
agreement.  Otherwise, “Cause” shall mean willful misconduct by the Participant
or willful failure by the Participant to perform his or her responsibilities to
the Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive.  The Participant’s employment
or other relationship shall be considered to have been terminated for “Cause” if
the Company determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

 

2

--------------------------------------------------------------------------------


 

4.                                      Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5.                                      Transfer Restrictions.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant; provided,
however, that the Participant may transfer this option gratuitously to or for
the benefit of any immediate family member of the Participant, family trust or
other entity established for the benefit of the Participant and/or an immediate
family member of the Participant if the Company would be eligible to use a
Form S-8 under the Securities Act for the registration of the sale of the Shares
to such proposed transferee; provided further, that the Company will not be
required to recognize any such permitted transfer until such time as such
permitted transferee, as a condition to such transfer, delivers to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee will be bound by all the terms and conditions of this
option.

 

6.                                      Provisions of the Plan.

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

PACIRA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2011 Stock Incentive Plan.

 

 

PARTICIPANT:

 

 

 

By:

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

PARTICIPANT’S SPOUSE:

 

 

 

By:

 

 

 

Name:

 

 

SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------